NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1




               United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                     Submitted April 19, 2013*
                                      Decided April 19, 2013

                                              Before

                                FRANK H. EASTERBROOK, Chief Judge

                                ANN CLAIRE WILLIAMS, Circuit Judge

                                 DAVID F. HAMILTON, Circuit Judge

No. 13‐1237

LAKESHA NORINGTON,                                  Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Northern District of Indiana,
                                                    South Bend Division.
        v.
                                                    No. 3:10‐CV‐473
MADELINE BROWN,
    Defendant‐Appellee.                             William C. Lee,
                                                    Judge.

                                            O R D E R

       Lakesha Norington, an Indiana prisoner, appeals the grant of summary judgment for
a prison nurse on her claim under 42 U.S.C. § 1983 that the nurse violated the Eighth
Amendment by refusing to treat an episode of dizziness, which caused her to fall and
sustain a minor cut on her head. We affirm.




        *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 13‐1237                                                                              Page 2

        Four days after beginning a hunger strike in prison, Norington experienced a dizzy
spell and asked two guards to arrange medical care. She says that she overheard one of the
guards tell the other that Nurse Madeline Brown doubted the seriousness of her condition
and refused to treat her. Shortly thereafter Norington fell and sustained a minor head
wound that required dressing. Four days later she ended her hunger strike, and over the
next eight weeks, according to the medical records, prison staff monitored her weight and
vital signs and recorded no complications. 

        After Norington brought this § 1983 suit for deliberate indifference, Brown moved
for summary judgment, relying on her affidavit stating that she did not learn about
Norington’s condition until being brought into the medical unit to dress Norington’s head
wound. Norington, for her part, submitted a handwritten note from one of the guards
stating that “on the day in question” Brown did not assist Norington. 

       The court granted Brown’s motion. The court first questioned whether “a superficial
cut that is cleaned and dressed by a nurse” was a  serious medical condition. But even if it
were, the court concluded that she had not produced sufficient evidence to contradict
Brown’s affidavit, which denied any knowledge of Norington’s dizziness until after the fall.
The court refused to consider the guard’s handwritten note because it was neither
authenticated nor verified.

        Norington then filed a “motion to correct error,” disputing the court’s conclusion
that the guard’s note was unauthenticated by asserting that she was a custodian of the note.
The court denied the motion, reiterating that the note was not authenticated or verified. The
court added that the issue was immaterial because Norington has failed to establish that she
suffered from a serious medical condition. 

        On appeal Norington asserts generally that she created a triable issue of fact
regarding her deliberate‐indifference claim. Her most developed argument is that she
properly authenticated the guard’s note because, she says, she submitted her own testimony
that the guard witnessed the incident and, “upon being asked,”wrote the note. But even if
the evidence were admissible, it does not show that Brown knew about Norington’s
dizziness (even assuming that it was a serious medical condition) and refused to treat it, as
required to warrant trial on an Eighth Amendment claim. See Estelle v. Gamble, 429 U.S. 97,
104 (1976); Owens v. Hinsley, 635 F.3d 950, 955 (7th Cir. 2011); Freeman v. Berge, 441 F.3d 543,
546 (7th Cir. 2006).

       We have reviewed Norington’s remaining contentions, and none has merit.

                                                                                  AFFIRMED.